     Case 3:19-cv-00655-MMD-CLB Document 27 Filed 10/27/20 Page 1 of 2



1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                               ***

9     BRUCE BIRCH,                                       Case No. 3:19-cv-00655-MMD-CLB
10                                      Plaintiff,               ORDER
            v.
11

12    PAM DELPORTO, et al.,

13                                  Defendants.

14

15

16   I.    DISCUSSION

17         In its July 30, 2020 Screening Order, the Court dismissed his complaint with leave

18   to amend the access to the courts claim and ordered Plaintiff to file his amended

19   complaint within 30 days of the date of that order. (ECF No. 14 at 12). Plaintiff filed a

20   motion for an extension of time of 60 days to file his amended complaint. (ECF No. 17 at

21   1). The Court granted Plaintiff an extension of time until October 28, 2020 to file an

22   amended complaint. (ECF No. 18). Plaintiff has now filed another motion for an extension

23   of time. He seeks a 60-day extension of time because, among other reasons, there has

24   been reduced access to the law library due to COVID-19. (ECF No. 26). Based solely

25   on Plaintiff’s representation that he has reduced library access, the Court grants the

26   motion. However, the Court notes that Plaintiff now will have had five months to file an

27   amended complaint, and the Court is not likely to look favorably upon any further requests

28   for an extension of time. The occurrence of intervening holidays will not be an excuse for

                                                     1
     Case 3:19-cv-00655-MMD-CLB Document 27 Filed 10/27/20 Page 2 of 2



1
     failing to comply with the Court’s deadline. Plaintiff is reminded that he may not amend
2
     the complaint to add unrelated claims against other defendants and that an amended
3
     complaint does not include new claims based on events that have taken place since the
4
     original complaint was filed.
5
     II.    CONCLUSION
6
            For the foregoing reasons, IT IS ORDERED that Plaintiff’s second motion for
7
     extension of time (ECF No. 26) is granted. Plaintiff shall file his amended complaint on
8
     or before December 28, 2020.
9
            IT IS FURTHER ORDERED that, if Plaintiff does not file an amended complaint by
10
     December 28, 2020, this action shall be dismissed for failure to state a claim.
11

12          DATED THIS 27th day of      October,         2020.

13
                                              UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                   2
